third party communication date of communication month dd yyyy cca_2014041509262101 id uilc number release date from sent tuesday date am to cc bcc subject re tefra question no the current post revision form_872 from individuals meets the requirement of section b there is no requirement that we get a consent from the agent for the partners the tmp rather than directly from the partners themselves the partnership itself is not a taxable entity and is not a party to a tefra proceeding so its statute is irrelevant
